Citation Nr: 0626208	
Decision Date: 08/23/06    Archive Date: 08/31/06

DOCKET NO.  04-15 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Whether clear and unmistakable error was committed in an 
October 2002 rating decision assigning a single 10-percent 
rating for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran had over 22 years active duty service ending in 
February 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in January 2004, a 
statement of the case was issued in March 2004, and a 
substantive appeal was received in March 2004.   


FINDINGS OF FACT

1.  At the time of the October 2002 rating decision, the 
correct facts, as they were then known, were before the 
adjudicator and the statutory and regulatory provisions then 
extant were correctly applied in assigning a 10 percent 
rating for tinnitus.  

2.  The October 2002 rating decision assigning a 10 percent 
rating for tinnitus did not contain factual or legal errors 
of such magnitude, individually or cumulatively, that a 
different outcome would have to have been reached in their 
absence.

3.  The veteran's service-connected tinnitus is assigned the 
maximum schedular rating of 10 percent.


CONCLUSIONS OF LAW

1.  Clear and unmistakable error is not shown in the October 
2002, rating decision assigning a single 10 percent rating 
for tinnitus.  38 C.F.R. § 3.105 (2005).

2.  There is no legal entitlement for separate 10 percent 
evaluations for tinnitus.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, the Board finds 
that the provisions of the Veterans Claims Assistance Act of 
2000 (VCAA) are not applicable to claims of clear and 
unmistakable error in an RO determination.  See Parker v. 
Principi, 15 Vet. App. 407, 412 (2002).  CUE claims are not 
conventional appeals, but requests for revisions of previous 
decisions.  See Disabled American Veterans v. Gober, 234 F.3d 
682, 694 (Fed. Cir. 2000) citing Haines v. West, 154 F.3d 
1298, 1300 (Fed. Cir. 1998).  Thus, the moving party bears 
the burden of presenting allegations of error which existed 
at the time of the decision alleged to be the product of CUE.  
See Livesay v. Principi, 15 Vet. App. 165, 178-179 (2001).  
As a consequence, notifying an appellant of evidence 
necessary to substantiate a claim and assisting him in 
obtaining such evidence are obviously not requirements for 
CUE claims.

The veteran contends that the law was not properly 
interpreted when the RO assigned a single 10-percent rating 
for tinnitus in its October 2002, rating decision.  The 
veteran acknowledges that the correct facts were before the 
adjudicator at the time of the rating, but requests that the 
decision be revised as the outcome would be manifestly 
changed if the law were properly applied.  Specifically, the 
veteran asserts that he perceives ringing in both ears and, 
as such, separate ratings of 10 percent should be assigned 
for each ear.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of VA as to conclusions based on the 
evidence on file at the time VA issues written notification.  
A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authority or except as provided in 38 C.F.R. 
§§ 3.105 and 3.2600.  See 38 C.F.R. § 3.104(a).  

38 C.F.R. § 3.105(a) states that previous determinations that 
are final and binding will be accepted as correct in the 
absence of clear and unmistakable error.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  

The United States Court of Appeals for Veterans Claims 
(Court) propounded a three-pronged test for determining when 
there has been clear and unmistakable error committed in a 
prior decision.  This test is as follows:  (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  See Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992).

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Tinnitus 
is evaluated under 38 C.F.R. § 4.87, Diagnostic Code 6260, 
and if recurrent, is assigned a maximum 10-percent rating.  

Diagnostic Code 6260 was revised effective June 23, 2003, to 
clarify the existing VA practice of assigning a single 10-
percent evaluation for tinnitus regardless of whether sound 
is perceived as being in one ear, both ears, or in the head.  
See 38 C.F.R. § 4.87, Diagnostic Code 6260, note 2 (2005).  
In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court 
reversed a Board decision that found that, under pre-June 
2003 regulations, no more than a single 10-percent rating 
could be provided for tinnitus.  In Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006), however, the United States Court 
of Appeals for the Federal Circuit reversed the Court's 
decision and affirmed VA's long-standing interpretation of 
Diagnostic Code 6260 as authorizing only a single 10-percent 
rating for tinnitus.  

The facts, as they were known at the time of the October 2002 
rating decision, were before the RO and the law extant at 
that time was considered and properly applied by assigning a 
single 10-percent rating for tinnitus.  The argument that VA 
did not properly apply the law was addressed in Smith and the 
Federal Circuit's opinion clearly reflects that a single 
rating is required under the law.  The Board acknowledges 
that the recent Smith decision was rendered subsequent to the 
October 2002 rating decision here in question; however, the 
decision reflects the state of the law and the proper 
application of the law at the time of the October 2002 rating 
decision.  Consequently, the Board finds that clear and 
unmistakable error was not committed by the RO when it 
assigned a single 10 percent rating for tinnitus and the 
veteran's claim of entitlement to separate ratings for 
tinnitus perceived in each ear is denied as a matter of law.


ORDER

Clear and unmistakable error having not been committed in the 
October 2002 rating decision assigning a single 10 percent 
rating for tinnitus, the rating will not be revised and the 
appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


